DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


3.	Claims 2, 21, 22, 25 and 33 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Jacobsen (US 2010/0258365 A1; newly cited and applied).
	Regarding claims 2 and 21, Jacobsen discloses a track system for a vehicle 10, the track system comprising: a frame 12, 14; a plurality of wheels (unlabeled, but shown in at least Figs. 5 and 6); and a track 16, 18 disposed around the wheels, the track including elastomeric material that extends endlessly along the track and allows the track to flex about the wheels (Figs. 1 and 4), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground-engaging outer surface (Figs. 1 and 4); wherein the track system comprises a sensor configured to sense a load in the track system (“track load sensor” 20 includes the load-sensing element as described in lines 24-26 of page 6 of the incorporated by reference application; Fig. 3 of the incorporated reference application shows this deflector being spaced from the frame 12 of the track system), and spaced from axles of the wheels that define axes of rotation of the wheels (Fig. 3 of the incorporated reference application shows the deflector 20 which includes the sensor being spaced from the axles of wheels 14 and 16), and wherein: the sensor is a first sensor; and the track system comprises a second sensor (note each deflector has a sensor as described in line 29 of page 6 through line 2 of page 7 of the incorporated by reference application).  
	Regarding claims 22, 25 and 33, Jacobsen discloses a wheel (note deflector 20 as shown in Fig. 3 of the incorporated by reference application is a wheel) for a track system for a vehicle 10, the track system comprising a track 16, 18 configured to be disposed around a plurality of wheels (note unlabeled wheels shown in at least Figs. 5 and 6; and wheels 14, 16 and 20 shown in Fig. 3 of the incorporated by reference application) that includes the wheel 20, the track including elastomeric material that extends endlessly along the track and allows the track to flex about the wheels (Figs. 1 and 4; Fig. 3 of incorporated by reference application), the track comprising a ground-engaging outer surface configured to engage a ground and an inner surface opposite to the ground-engaging outer surface (Figs. 1 and 4; Fig. 3 of incorporated by reference application), the wheel comprising a sensor (“track load sensor” described in paragraph [0037] and “load-sensing element” described in both paragraph [0037] and the incorporated by reference U.S. Provisional Patent Application No. 60/858,805) configured to sense a load between the wheel 20 and the track (evident from line 24 of page 6 through line 2 of the .  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 14-16, 19, 26-28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobsen in view of Jung (KR 100829059 B1; previously cited and applied).
Although Jacobsen, in the incorporated reference application, further discloses its pressure sensor or load-sensing element provides “useful information for control of the lightweight robotic vehicle” (lines 27-29 of page 6 of the incorporated by reference application) which load is indicative of loading on the track such that “Corrective action can then be taken” (line 2 of page 7 of the incorporated by reference application) which would implicitly involve an action controlling the track system based on the loading information on the track sensed by the pressure sensor, Jacobsen fails to expressly disclose the issuance of a signal processable by a processing apparatus to perform this corrective action, wherein the sensor comprises a wireless transmitter configured to wirelessly transmit the signal.
	Jung, however, teaches a track system (Fig. 4) for a vehicle 400, the track system comprising: a plurality of wheels 420, 430; and a track (comprised of 410 and pads 210) disposed around the wheels (Fig. 4), wherein the track system comprises a sensor 111 configured to sense a load in the track system and spaced from axles of the wheels that define axes of rotation of the wheels (lines 36 and 102-116 of machine translation), wherein the sensor is a pressure sensor and the load is pressure between the track and a given one 430 of the wheels (lines 36 and 102-116 of machine translation), wherein the sensor is configured to cause issuance of a signal processable by a processing apparatus 120 to perform an action (buzzer 132 is sounded as described in lines 113-116 of the machine translation) related to controlling the vehicle (lines 102-116 of machine translation), wherein the sensor comprises a wireless transmitter 112 configured to wirelessly transmit the signal (lines 104-106 of the machine 
	It would have been obvious to one having ordinary skill in the art to have modified track system of Jacobsen by utilizing a wireless transmitter configured to wirelessly transmit a signal processable by a processing apparatus to perform the corrective action, such as taught by Jung, to eliminate the possible need for wires extending from the sensor and to facilitate the control of the track system based upon the data provided by the pressure sensor.

Allowable Subject Matter
7.	Claims 3-13, 17, 18, 20, 24, 29, 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 36-46 are allowed.

Response to Arguments
9.	Applicant’s arguments with respect to independent claims 2 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.